Exhibit Escrow Agreement The Pride Group (QLD) Pty Ltd ACN (Company) WPCS Australia Pty Ltd ACN (Buyer) Robert Edwin William Paynter, Peter Stuart McDonald, Nigel Kernick, Mark Stephen Eaton, J.C. Paynter Pty Limited as trustee for the Paynter Family Trust, David Charles Bugler & Katherine Susan Bugler as trustee for the ESF Trust and Stephen Paul Mullane & Marie Mullane as trustee for the Mullane Family Trust (Sellers) Mullins Lawyers (Escrow Agent) 1 TABLE OF CONTENTS BACKGROUND 3 OPERATIVE PART 3 1 DEFINITIONS & INTERPRETATION 3 1.1 Definitions 3 1.2 Interpretation 3 2 ESCROWED FUNDS 4 2.1 Appointment of Escrow Agent 4 2.2 Payment of Escrowed Funds 4 2.3 Retention of Escrowed Funds 4 2.4 Reduction of Purchase Price 5 2.5 Release of Escrowed Funds 5 2.6 Rights and obligations Escrow Agent 5 3 APPOINTMENT OF COUNSEL 6 3.1 Reimbursement of fees and disbursements 6 3.2 Indemnity 6 4 GENERAL 7 4.1 Action by Escrow Agent 7 4.2 Amendment 7 4.3 No waiver 7 4.4 Entire agreement 7 4.5 Further assurances 7 4.6 Severability 7 4.7 Assignment 7 4.8 Party acting as trustee 7 4.9 Notices 8 4.10 Governing law 8 EXECUTION 10 2 ESCROW AGREEMENT THIS AGREEMENT is made thisday of2009 BETWEEN THE PRIDE GROUP (QLD) PTY LTD of 155 Currie Street, Nambour Qld 4560 (the “Company”); AND WPCS AUSTRALIA PTY LTD ACN 128 426 602 care of Mullins Lawyers, Level 21 Riverside Centre, 123 Eagle Street, Brisbane in the State of Queensland, 4000, Australia (the “WPCS”); AND THE SHAREHOLDERS DESCRIBED IN ATTACHED SCHEDULE(the “Shareholders”); AND MULLINS LAWYERS of Level 21, Riverside Centre, 123 Eagle Street, Brisbane Qld 4000 (the ‘Escrow Agent’). BACKGROUND (A) The Company, the Buyer and the Shareholders together with the directors of the Company have entered into a Share Purchase Agreement on or about the date of this Agreement (the "Share Purchase Agreement") regarding the respective sale and purchase of the 97,939 fully paid ordinary A Class shares of the Company. (B) As required by Clause 3.4 of the Share Purchase Agreement, WPCS and the Shareholders wish to provide for the escrow of certain monies pursuant to the Share Purchase Agreement, and desire that the Escrow Agent hold such monies pursuant to the provisions of this Agreement.The Escrow Agent is willing to hold such cash pursuant to the provisions of this Agreement. OPERATIVE
